In view of the undisputed right of the corporation, which is the best judge of its own interest, to keep its books in New York, the purposes of the statute will be accomplished by ordering the defendants to permit an inspection of the records at the offices in New York, or if that should not be desired by the petitioner, that the defendants be required to file in the Langley, S.C. office copies, certified by a notary public named by the petitioners who may be represented at the time by counsel, of such records as they may demand; such demand to be approved by a Circuit Judge having jurisdiction, upon five days' notice to opposing counsel. If the petitioners are bent upon a fishing excursion, they should fish in the New York pond; if they have definite desires, they can be definitely communicated.